 310DECISIONSOF-NATIONAL-LABOR RELATIONS BOARD'Bonanza'SirloinPitandFood Store EmployeesUnion,Local 347, United Foodand CommercialWorkers International Union,AFL-CIOand'Scotty,Burnes.Cases 9-CA-18769, 9-CA-19025, 9-CA-19167,_ 9-CA-19934, _and 9-CA-19110-1 .29 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn .17 September 1984- -Administrative LawJudge Bruce- C. Nasdor issued the attached deci-sion.The Respondent filed exceptions without asupporting brief. The General Counsel filed -limitedexceptions and abrief.record in light- of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with this.,Decision and Order.Section 102.46(b) of the Board's Rules and Regu-lations_ sets forth the- minimum requirements withwhich exceptions to an administrative law judge'sdecisionation by the Board. A party excepting- to the find-ings of an administrative law judge must set. forthwith specificity those-portions of the. judge's deci-sion to which it excepts, -and support the conten-tionswith legal or record citations or appropriate,argument.. ,-- .-1The Respondent's,- exceptions- are inadequate asthey constitute virtually a wholesale listing of eachand every finding, conclusion, and recommendationof the judge. The Respondent failed' to submit' asupporting brief or any other document allegingwith any 'degree of particularity what error, mis-take, or oversight the ,fudge committed or on whatgrounds the- findings should be overturned. Conse-quently, the Respondent' ;would have, the:-Boardengage ' in its own attempts to determine what ifany problems, errors, or irregularities are possiblypresented by the judge's decision. We have consist-ently refused to do this.FiestaPrintingCo.,268NLRB 660 (1984);DitchWitch, Inc.,248' NLRB452 (1980);AitOo Painting Corp.,238 NLRB 366(1978). -As the Respondent's exceptions fail to put inissueany findings of the'judge,'we reject them.'iThe General Counsel filed limited exceptions to the judge's failure toinclude in his enumerated conclusions of law his findings that the Re-spondent unlawfully implemented anew work schedule and reduced em-ployeework hours in violation of Sec 8(a)(3) of the ActWe shallmodify the fudge's conclusions of law to correct this apparent inadvert-ency. and accordingly shall modify the Order to provide a remedy forthis violationAMENDED CONCLUSION OF LAWInsert the following as paragraph 22, and renum-ber the remaining paragraph."22. By implementing a new work schedule andreducing the work hours of employees in retalia-tion for their union activity, the Respondent hasviolated Section -8(a)(1) and (3) of the Act."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below 'and orders that the Re-spondent, Bonanza Sirloin Pit, Madison, West Vir-ginia, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Insert the following as paragraph 1(t) and re-letter the subsequent paragraphs."(t) Implementing' new ,work schedules and re-for union activity."2. Insert the following as paragraph 2(b) and.re-letter-the subsequent paragraphs.- -"(b)Make whole any employees for any loss ofpay they may have suffered by reason of the dis-criminatory implementation of a new work- sched-ule and reduction of work hours, with interest asprovided in . the section above entitled `TheRemedy."'_MEMBER HUNTER, concurring.---I- agree with the result reached by my colleaguesin that I would adopt the judge's findings, conclu-sions, and recommended Order as modified.to, cor-rect an inadvertent error; however, I do so on thebasis that the judge's findings are legally correctand supported by the record. Contrary to my col-leagues, I would not reject the Respondent's excep-tions because I disagree with my colleagues' con-clusion that the exceptions do not put in issue anyof the judge's findings. The Respondent's excep-tions designate specific sections of the judge's deci-sion which are excepted to, and I would not rejectthem merely because they do not set out any factu-al basis or legal argument for reversing the judge.While, under Section 102.46(b), the Boardmaydis-regard such exceptions, I think the better course isto consider them because the Respondent has suffi-ciently alerted the Board to those sections of thejudge's decision claimed to be erroneous.' In these'Inote my colleagues' failure to pro forma adopt the judge's findingsin the absence of exceptions In my view such a pro forma adoptionwould be legally insupportable since the Respondent clearly has exceptedto specific. portions of the fudge's decision275 NLRB No. 54 BONANZA'SIRLOIN PIT311circumstances I would not reject exceptions basedon a mere technical noncompliance with the Rulesand Regulations.-The cases relied on by my colleagues in rejectingthe Respondent's exceptions are readily distinguish-able from the instant case. Thus, inFiesta PrintingCo., supra, the respondent's "exceptions" did notplace in issue any of the judge's findings but con-sisted only of an attempt to recant the testimony-ofits two principal witnesses and to introduce newevidence. InDitchWitch, Inc.,supra, the respond-ent submitted as "exceptions" only its brief earliersubmitted to the judge along with a cover letter,which nowhere set out any stated exceptions toany portion of the judge's decision. Likewise, inAitoo Painting Corp.,supra, the respondent's "ex-ceptions" consisted of a mere, paragraph taking ex-ception to the judge's entire decision.As 'noted, I would accept the Respondent's ex-.ceptions because they 'sufficiently alert the-Boardto those sections of the judge's decision claimed tobe erroneous. Accordingly, I have evaluated theexcepted-to findings of the judge, and I am satisfiedthat they are legally sound and supported by therecord. Therefore, I would adopt the judge's find-ings,conclusions,and recommended Order asmodified.DECISIONSTATEMENT OF THE CASEBRUCE C. NASDOR, Administrative Law Judge. Thiscase was tried at Charleston, West Virginia, -on Novem-ber 7, 8, and 9, 1983. Based on charges filed by theUnion and Scotty Burnes,' an individual, an order con-solidating "cases, third consolidated amended complaint,and notice of hearing was issued on September 6, 1983,and alleges that Respondent violated Section 8(a)(1) and(3) of the National Labor Relations Act (the Act).On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe General Counsel's brief,2 I make the followingFINDINGS OF FACTIJURISDICTIONAt all times material herein, Respondent, a West Vir-ginia corporation with an office and place of business inMadison,West Virginia, has been engaged in the oper-ation of a public restaurant selling food and beverages.During the past 12 months, a representative period,Respondent,'in the course and conduct of its business op-erations, derived gross revenues in excess of $500,000.During the same period Respondent, in the course andconduct of its business operations, purchased and re-ceived at its West Virginia facility products, goods, andmaterialsvalued in excess of $50,000 directly from pointsoutside the State of West Virginia.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.H. THE LABOR ORGANIZATIONThe Unionisnow,and has been at - all times materialherein,a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Sequence of EventsBecause of the magnitude of the.8(a)(1) allegations en-compassed in the complaint, for the purposes of clarityand streamlining,Ihave keyed the paragraphs of thecomplaintto the testimony.On September 23, 1982,3 Barry L. Elswick, owner ofthe restaurant and president of the corporation, receiveda letter from the Unionstating thathis employees desiredto organize and set up a collective-bargainingrelation-ship with Respondent.Elswick- approached an employee, Mary Lou Wyattnear the cash register and referred to' his 'employees as"whores" who were trying to form a union. He re-marked that he had been good to those "whores." (Par.5(a)(i).)Elswick then stated to Wyatt that he would burnthe restaurant before he would accept a union. (Par.5(a)(ii).)Either later that day or thenextday ElswickcalledWyatt nothing but "scum and a piece ofshit," andthen told her that if it took him $10,000 he would get ridof-her. (Par: (5)(a)(iii).)Approximately 3 days later, JohnHarmon,an employ-ee,was late reporting to work, and entered Elswick'soffice to explain hislateness.Elswick responded that itwould probably be a lot harder on a lot of other peoplein the store and stated that he planned "to get rid of"Wyatt, Smith, and Foster. Elswick also stated during thisconversation that if the employees selected the Union astheir collective-bargainingrepresentative he planned toreduce their wages below the Federalminimum. (Par.5(b)(i), (iii), and (iv).)On September 26, while on -her break, Sheila Sanderswas approached outside of the restaurant by Elswick,who stated that "four people could not starta union andkeep it going." Elswick then threatened to fire DeenAnn Smith, Martha Adams, Wyatt, and "another mf."The witness was reluctant-to use the words but ratherpreferred to usethe initials"mf" although she testifiedthatElswick did not useinitials.During this conversa-tionElswick also threatened to close his business byburning "the mf place to. the ground and that he was awinner." (Pars. 5(b)(i) and(ii):)About September 27, employeeWyatt. apparentlypassed out at work and hit her head on the floor. OnSeptember 28, Elswick approached her, called her a"piece of shit," and told her he wished that she had"busted her fucking skull." Elswick then told Wyatt thatIName appears as amended at the hearing2Respondent did not file a brief in this matter3All dates are in 1982 unless otherwise indicated 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe knew she had organized 30 people for the Union. Sheresponded to Elswick that he should prove -it .and hestated that when he found out about her union activities..your ass is gone from Bonanza." '(Pars. 5(d)(i), (u), (iii),and (iv).)On September 30, Elswick told Wyatt that he had justgiven her a $1-per-hour raise, she was a supervisor andthus could not be involved with the Union. (Par. 5(c)(i) ).On November 3, the Union and Respondent executeda Stipulation for Certification Upon. Consent Electionsetting forth that the election was to be held on Novem-ber 30.On November 18, Elswick met with employeesMartha Adams and Ruby Journell at a Shoney's restau-rant in Kanawha City, West Virginia. These employeesworked the breakfast shift ,at Respondent's facility , Els- .wick stated to them- that if the Union got in he wouldlock the doors, and if the Union did not get in he wouldchange the breakfast to a buffet, which, would-requirethe services of only two employees. (Par. 5(e)(i).) Duringthe same conversation Elswick stated that he knew theUnion -would lose. the election because he had "paid,enough people off." (Par. 5(e)(ii))-The next day, Elswick told Martha Adams not' towear union buttons at work. (Par.-5(f).)On several occasions Elswick accused Deen AnnSmith of stealing pro company, votes and referred to her.as a "fox turned loose in a chicken coop." He also ques-tioned her concerning the number of prounion votes she,had secured.' Elswick on one occasion pulled a list of em-ployees from his pocket, checking the names of those headmittedly had paid for' votes. He then pulled money outof his pocket and offered Smith money for her vote..Approximately 3 'days prior to the election, Elswickgave Rex Pauley a' "Christmas gift" of $250, -making thestatement, "[Y]ou might just do something for me some-time." (Par. 5(h)(i) )Later that same day at a crew meeting held at the res-taurant,Elswick stated he would "close the doors" ofthe restaurantvif the employee selected the Union as their,collective-bargaining representative. (Par. 5(h)(ii)).Els-wick also stated that if the Union won the election hewould not bargain or sign a-contract. (Par. 5(h)(iii).)Two- days prior to the election, Elswick called em-ployee Ruby Journell, told her he was going to visit herthat day, and requested specifically that her husband, anunemployed 'coal -miner, be present. Elswick arrived ather house accompanied by -Bruce Duty; her husband'ss'upervisor'at the mine prior to his layoff Elswick statedto the Journells that selecting the Union would be futileand spoke of the success of his campaign: He told Jour-nell's husband that in January he intended to open newmines and he would probably be hiring. (Par. 5(i).)On the evening of November 29, the day before theelection, a -union meeting was scheduled at Deen AnnSmith's house Elswick was aware of this and arranged aparty at the restaurant during the same time At thisparty he told employees that-he had planted-two or threespies at the union meeting. During the same evening Els-at the restaurant in attendance at the party. (Par. 5(j)(i)and (n) )On November 29, earlier in the day, Elswick ap-proached Martha Adams and Ruby Journell in the ban-quet room of the restaurant. and asked them how theywere going to vote in the election. Adams respondedthat she was going to vote for the Union Elswick fol-lowed Adams out to her car and continued to 'ask her ifshe was not going to vote for him. She maintained thatshe was going to vote for the Union. (Par. 50)(iii) )Approximately a week prior to the- election, Elswickshowed Scotty Burns a list containing the names of Re-spondent's employees, and o told Burns to check thenames of those employees he thought would support Els-wick in the election. (Par. 50)(iv).)At the election, during the balloting, Elswick sat in abooth facing the polling area and maintained andchecked a list of employees as they entered-to vote. (Par.5(k)(i).)Moreover, when Pauley appeared at the restau-rant to vote, Elswick took him, to his office, closed thedoor, and stated to Pauley, "[Y]ou'll vote for me." (Par.5(k)(ii) )On November 30, a majority of the employees casttheir ballots in favor of the Union. On December 2, Els-wick told employees he would close the restaurant, makeoffices out of it, and open a new restaurant at the Moun-taineer. (Par. 5(1).)Several days after the election and during the penden-cy of charges, Elswick answered a telephone call from aBoard agent to Pauley. Later Elswick threatened to firePauley and beat him, "I'll stomp you," if Pauley did nottellElswick what the Board agent wanted (Par. 5(m).)At a later time Elswick confronted Pauley in a ban-quet room in the restaurant and asked him if he hadtalked to "that woman" yet. Pauley responded affirma-tively and Elswick stated, "[Y]ou tell her the truth?"AgainPauley - responded affirmatively andElswickstated, "[Y]ou'd better because I'll see you over in thecourtroom if you don't tell her the truth." The womanreferred to was the Board agent who was in the processof investigating this case (Par. 5(n).)In July 1983, while Burns was in Elswick's office, Els-wick told him that the best thing for him' to do was todrop out of the Labor Board hearing. He told Burns hewould hate for him to make a fool of himself and hewould hate to drag Burns' parents into it. According tothe testimony of Burns, Elswick was referring to partiesBurns had at his 'house. Burns is 21 years old. (Par.5(o)(i).)During the same meeting between Burns and ElswickinElswick's office, Burris asked Elswick why he firedhim and Evelyn Foster4 and not the rest of the employ-eeswho were involved with the Union. Elswick re-sponded that he had not forgotten what any of the em-ployees had done and he had about nine more to get ridof (Par 5(o)(n) )4Evelyn Fosterwas an admittedsupervisory employee BONANZA SIRLOIN PITB Respondent's Actions1Reduction of the number of scheduled workinghours-"Testimony, reflects that immediately after the electionElswick reduced the complement of employees fromthree to two on weekdays, and four to three on week-ends.Further testimony reveals that business had notslowed down.Respondent was unable to produce timecards for thecritical period. Respondent's Exhibit 12 contains inaccu-racies.During the campaign Elswick had threatened torestructure the breakfast shift by making it-a buffet serv=ice.2. Imposing'more onerous work conditionsIn the beginningof June 1983,Respondent posted anew set of work rules containing rules such as prohibit-ing the consumption of soft dunks,requiring the wearingof a-hat,prohibiting off-duty employees from being onthe premises,refusing to permit off-duty employees toassist in kitchen cleanup,and requiring doctor's excusesfor all absences.(SeeG.C Exh.2.)Respondent wasunable to offerany basis for the imposition of these rules.3.Thedischarge of BurnsApproximately 1 month, prior to the representationcase hearing on November 5, Elswick" calledBurns intohis office and asked his supportin opposingthe Union.Burns was told by Elswick that the Union would nothelp the employees and to think about Elswick's proposi-tion.Burns replied, "I didn't have to ' think about it, Iwould stick with the Union." Elswick responded by tell-ing Burnsto get the hell out of his office. At the repre-sentation hearing, Burns associated with the union repre-sentatives. Elswick was present at this hearing.Three weeks after the election, on December 21, Els-wick called Burns on the telephone and told him he wasterminated.The basis for the termination according toElswick was that he had somebodyto replace Burns.Later, Elswick gave Burns a letter (see G.C. Exh. 9) stat-ing' that Burns had "totally lost his ability to effectivelysupervise the employees in the store." At the time of thetermination, Elswick did not give Burns any additionalreasons for his termination.4.The warnings and discharge of Deen Ann SmithSmith was quite openly active on behalf of the Unionduring the organizational campaign. She attended all ofthe union meetings, and volunteered' her home for fouror five union meetings. On November 29; the. eve of theelection, she held 'the meeting at her home which con-flicted with Elswick's employee party.,ing union support away from Respondent. On two occa-sionsElswick threatened to fire Smith 'because of herunion activities.During approximately the same periodof" time asSmith's discharge, Elswick referred to her, and otherunion adherents stating he still had "nine moreto get ridof."313On May 26, 1983, Smith received a written warningfor not wearing a hat. There is no evidence that such arule had been uniformly enforced. Moreover, Smith washatless for approximately 1 minute and had not yetbegun to perform her duties at her work station.On the next day, May 27, 1983, Smith was issued an-other warning for allegedly cursing. Smith denied the in-cident, although there is testimony from employees thatobscenitiesand vulgarities were spoken in all areas of therestaurantboth before and after the alleged incident onMay 27.Elswick and Manager Wyatt testified that Smith had ahisof being rude to customers. Elswick testified thathe warned Smith after three such incidents. Smith testi-fied that the incidents did not occur and she was neverwarned by Elswick regarding such incidents. SupervisorFoster testified that she was unaware of any such inci-dents or warningsA customer, Ruth Scott, testified that she made itclear toWyatt she did not want to fill out a complaintcard and agreed to do so only after Wyatt spent 30 min-uteswith her at Scott's workplace in an effort to con-vince her to fill out the complaint cardWyatt testifiedthat Scott wanted to fill out the complaint card. Scotttestified thatWyatt assured her that Smith would notlose her job. Wyatt denied such assurances.5. Supervisory status of Burns,Wyatt,and Adamsa.Burns -Respondent contends that Burns was a supervisorwithin the meaning of the Act and accordingly was notdischarged in violation of Section 8(a)(3) of the Act. TheGeneral Counsel takes the position that Burns was anhe made Burns an assistantmanager on September 18.Later in his testimony he answered that it could havebeen August or September. Elswick then suggested thatBurns was beingtrained asan assistantmanager inMarch 1982Burns andseveral employees' testified regarding anysupervisory indiciaBurnsmay or may not 'have pos-sessed.. Burnstestified that after being characterized as anassistantmanager, and the record is not clear as to exact-lywhen this occurred, his duties did not change. He wasstillexpected to cook, mop floors, clean up, and takegarbage out. He continued to wear thesameuniform asother employees, which differed from the striped shirtsworn by themanagerialstaff.-Employees testified that Burns sometimes made outthe work schedule. He testified that he made the sched-ule out only after consultation with the admitted manag-er and supervisor, Foster. Moreover, according to Burnsthe scheduling was routine and always subject to alter-ation by Foster-Employees testified that any reassignments Burns madewere as to requests for taking coffee to the customers or,"when the volume of business necessitated, he would askemployees to perform busing tables and carrying dinnersto customersOccasionally, Burns would ask employeeHarmon to leave his dishwashing functions and bus 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDtables.Harmon testified that busing tables was one of hisnormal duties.-Burns testified that there were a group of employeeswho.were regularly scheduled to work set hours and toclose the restaurant Burns from time,to time allowed-thehigh school students who were not scheduled to work aparticular shift to leave prior to closing.In. doing thisBurns did not select the employees he would permit toleave early,rather he asked for volunteers.He testifiedthat there was no occasion when he actually had tochoose among those wanting to leave-early and'requestan employee to remain:Therewere-times when Burnshad to call employees in to work when there was ashortage.Burns testified that he'had a list of employeesand he simply-began at the top of the list and-if unable toreach the employee or the employee could not come inhe simply went to the next employee on the list.If Burnswas unable to- secure any employee from the list hebrought this to,: the attention of the . store manager,Foster..-On one occasion only Burns told an employee to leavethe restaurant after the'employee refused tohelp himmop floors.'The employee apparently had finished herassigned work,'there was no other work for her to do,and she was not required to mop floors.'There is no evi-'dence that Burns'disciplined this employee or any otheremployee. Nor is there any evidence that he' effectivelyrecommended discipline.One employee testified that if Burns'instructions werenot followed nothing was done about it by Burns. Burnsdid not hire,fire,or, give or'recommend raises. Respond-ent introduced an exhibit,Respondent'sExhibit 7,'a'jobapplication,whichsimply reflects that the applicant 'fur-nished threenames,among them the name of Burns, as apersonal character reference.,restaurantclosed,he-Aid not have the keys,to the-+restaurant;.. theactual locking up was left to an individual named MarvinSmell.Moreover,Smell was present at all times whenBurns was working.Burns perceived himself subordinateto Smell.He was also subordinate to Supervisors Hol-brook and Foster during most of_ his.shifts..EmployeeHarmon testified that during his .shifts both Burns andHolbrook were presentb.. Adams''In defense of certain 8(a)(1) allegitions,ias testified'toby Martha Adams,'Respondent contehds`that Adams"wasa supervisor as defined in theAct.The record reflects- that`Adams'initialedemployeetimecards and helped`to prepare the breakfast'schedule.She testified that'although`she assisted'in' preparation ofthe schedule,itwas always submitted to' Manager Fosterfor approval. Furthermore, the breakfast''schedule con-sisted of a'standard 4 a'.iii. to 11 a.in.'shift for four em-ployees on weekends and three employees on weekdays.Adams testified that she only initialed the timecardswhen directed to do so by Foster or after Foster grantedpermission.,,c.WyattRespondent contendsthatWyattwas a supervisorwithin the meaning oftheAct indefenseof certain8(a)(1) allegations.Elswick himself testifiedthatWyattdid not become amanager until after the'dischargeof admitted-Supervisorand ManagerFoster. Prior to that,Foster and Halsteadmanaged the store.-TheGeneralCounselconcedes thatWyatt becamea supervisor after thedischargeof Foster.Wyatt testifiedthat she hadauthoritybut she'just didnot exercise it and thatthe Union told her that.she wasnot a supervisor Respondentdid not proffer any evi-dence probativeof her supervisory status.C. Conclusions and Analysis .1. Independent 8(a)(1) allegationsAlthough Elswick and his - attorney were presentthroughout the hearing and heard-witness after 'witnesstestify that he engaged, in a variable potpourri of flagrantviolations of Section 8(a)(1) of the Act, Elswick'neitherdenied them or-put forth any defense. I therefore con-graph of the-third consolidated amended complaint.Reduction of the number of scheduled workinghours-As set forth earlier, ' Elswick,unlawfully tlireatened'toshorten the ' working hours and ' in fact ' implemented thethreat.The exhibif which Respondent offered into evi-dence, Respondent's Exhibit 12; to' buttress its defensecontained inaccuracies -and was incomplete. I thereforefind and conclude that the. implementation ' of the newschedule was a violation 'of Section 8(a)(3) of the Act Iagree' with the General Counsel's analysis that the liabil-ity for,this'violation. should-`be left for resolution at thecompliance stage.-3.=Imposing more onerous working conditionsIt is' undisputed that in the beginning of June 1983 ' Re-spondent posted 'a new set of work rules. Respondent didnot repudiate the contention that these rules were but an-other 'vehicle to discriminate against' its `employees forengaging in union activity. Considered in the context ofRespondent's continued display of antiunion - animus, Ican only conclude -that'this is another violation of Sec-tion 8(a)(1) and `(3)' of the -Act.r;.}4.'The discharge of Burns'''. i.Respondent's antiunion animus coupled ;with the, knowl-.edge,of Burns' prounion sympathies :triggered,his: termi-nation-facie, case' in.. conformance with tlie, Board's decision. ininWright Line,25.1,NLRB, 1083 (1980),. However,, Respond-ent has failed to meet its burden to show S that the. dis- -charge would have occurred absent the union activity.Rather, Respondent has offered a series of,shifting rea-sons for the discharge, which surfaced after the terming; BONANZA SIRLOIN PIT315tion, all of which are without corroboration. I thereforefind that Respondent's discharge of Burns was pretextualand Respondent would not have terminated him but forhis unionand protected concerted activity. Accordingly,Iconclude that by the dischargeof Burns,Respondentengaged in violations of Section 8(a)(1) and (3) of theAct.5.The warnings and discharge of Deen Ann SmithThroughout the unioncampaignand thereafter, Smithcontinued to be the object of Elswick's antiunion venom.She attended the unionmeetingsand offered her homefor several of the meetings, including the one which washeld concurrently with Elswick's employee party. Els-wick was abusive to Smith and threatened to fire her be-cause of her union activities. Smith's warnings were fortrivia and more of the same pattern of harassment. Theevidence is clear that vulgarity was used by employees'in all areasof the restaurant before and after the allegedincident. There is no question in my mind but that Smithwas set up for' the dischargeas a resultavowed hostilityand antiunion animussocialworker, had no reason or motive to fabricate hertestimony. I found her to be a credible witness who ap-peared to regret having perhaps played some part in thetermination of Smith. Conversely, Wyatt's testimony anddemeanor evidenced in stark contrast a proclivity tocolor, distort, and concoct. I conclude that Wyatt is' nota witness worthy of credibility. Based on the preponder-ance of the evidence I find and conclude that the warn-ings and the ultimate discharge of Smith were in viola-solely on her union and concerted activities.6. Supervisory status of Burns, Wyatt, and AdamsIresolve any conflicts in the testimony in favor ofBurnsas it relatesto his supervisorystatusand to his ter-mination.He was candid and exacting in his testimony.In my opinion he made a sincere effort to relate the factsas he remembered them.By contrast, Elswick in particular attempted to tailorhis testimony in an effort to characterizeBurns as a su-pervisor.The record is clear that Elswick had limitedcontact with the employees or the business. I wonderedas the hearing progressed who if anyone, "was mindingthe store." Burns credibly testified that when he wascharacterizedas an assistantmanager his duties did notchange.He still cooked, cleaned, mopped floors, andtook out the garbage. Essentially, none of his -reassign-ments demonstrates the use of independent judgment. Ba-sically his work was of a routine nature and unskilled.He had very limited authority' and did not exercise :anyindependent judgment. Thereisno' evidence that Burnsdisciplined employees or made any effective recommen-dations with respect to'hiring, firing, or grantingraises. Iconclude that Burns was a rank-and-file employee ratherthan a supervior within the meaning of the Act.In my view Adams was an employee rather than a su-pervisor on the breakfast shift. Although she testifiedthat she assisted in preparation of the schedule, it wasalways submitted to Foster, the manager, for Foster's ap-proval.Moreover, the schedule as such was a routine sit-uation inthat it did not fluctuate.With respect to Wyatt, the General Counsel concedesthat after Foster's discharge Wyatt became a supervisor.Prior to the discharge there is a dearth of evidence dem-onstratingher supervisory authority. Her testimony thatshe had authority and did not use it and that the Uniontold her shewas not asupervisor is hardly probative ofanything.Therefore I reject- Respondent's defense thatthe 8(a)(1) conduct was directed to Wyatt as a superviso-ry employee. Rather, I conclude that Wyatt was a rank-and-file employee prior to the termination of Foster.CONCLUSIONS OF LAW1.Bonanza SirloinPit is an employer engaged in com-merce withinthe meaningof Section 2(6) and (7) of theAct.2.Food Store Employees Union, Local 347, UnitedFood and Commercial Workers International Union,AFL-CIO is a labor organization within the meaning ofSection 2(5) of the Act.3.By insulting employees and making derogatory re-marks to an employee concerning that employee's co-workers who are attempting to organize a union,- Re-spondent has engaged in conduct which is violative ofSection 8(a)(1) of the Act.4.By threatening to close its facility or set fire to it ifRespondent's employees continued in their attempts toorganize,Respondent violated Section 8(a)(1) of the Act.5.By threatening employees with discharge because oftheir union' activities, Respondent violated Section 8(a)(1)of the Act.6.By threatening employees that Respondent wouldreduce their wages if they selected the Union as theircollective-bargainingrepresentative, Respondent has vio-lated Section 8(a)(1) of the Act.7.By telling an employee that she would receive araise in order to discourage her union activities, Re-spondent has violated Section 8(a)(1) of the Act.8By creating the impression of surveillance, Respond-ent has violated Section 8(a)(1) of the Act.9.By threatening to reduce the employee complementif the employees selected the Union as their collective-bargainingrepresentative,Respondent has violated Sec-tion 8(a)(1) of the Act.10.By telling employees that their support for theUnion was futile because Respondent had bribed otheremployees who were to vote in the impending Boardrepresentation election, Respondent has violated Section8(a)(1) of the Act.11.By coercively interrogating employees concerningtheir unionsympathies and the union identities and sym-pathies of their coworkers, Respondent violated Section8(a)(1) of the Act.12.By bribing an employee with a monetary gift toobtain the employee's support pending the Board's repre-sentation election, Respondent violated Section 8(a)(1) ofthe Act.13.By threatening employees that it would refuse tobargain and force the employees to strike, Respondentviolated Section 8(a)(1) of the Act 316DECISIONS OF NATIONAL LABOR, RELATIONS BOARD14.By attempting to secure an employee's support inthe pending Board election by the implied .offer- of a. jobto the employee's husband, Respondent violated Section8(a)(1) of the Act.'"-15.By maintaininga listof Respondent's employeeswho appeared to vote in the Board-conducted represen-tation election,Respondent violated Section 8(a)(1) ' ofthe Act.-16.By coercively interrogating an employee concern-ing how the employee intended to vote in the Boardelection, Respondent violated Section 8(a)(1) of the Act.17.By threatening employees that Respondent wouldmove its restaurant. operation to another location, Re-spondent violated Section 8(a)(1) of the Act.18.By interrogating an employee concerning a state-ment he had given to an agent of the National Labor Re-lations Board, threatening an employee with dischargefor' cooperating -with a Board agent, and threatening anemployee with reprisals if he participated in a trial heldby the National Labor Relations Board, Respondent en-gaged in conduct violative of Section 8(a)(1) of the Act.19.By changing working conditions in retaliation foremployees' support -of the Union, Respondent violatedSection 8(a)(1) of the Act20.By changing working conditions and enforcingwork rules in, retaliation for union activity, Respondentviolated-Section 8(a)(1) of the Act.21.By discriminating in regard to the tenure of em-ployment of.Burns.and Smith because of their concertedand union activity, - Respondent has violated Section8(a)(1) and(3) of the Act.22.The aforesaid unfair labor practices, affect com-merce within the meaning of Section 2(6) and (7) of theAct.'THE REMEDY:Having found that 'Respondent has engaged' in'. unfairlabor practices within the meaning of'Section 8(a)(1) and(3) of the Act, I shall recommend that'it be ordered tocease and desist therefrom and to take certain- affirmativeaction designed to effectuate the policies of the Act. 'Ishall recommend that Respondent . be ordered tooffer Burns and Smith immediate 'and full reinstatementto their former or substantially equivalent, positions with-out prejudice to their seniority or other righlts' and'privi-leges. In addition, Respondent shall make 'these employ-eeswhole. for any, losses they , may have giiffered byreason of the discrimination against them by payment tothem of a sum of.money equal to_that, which, they wouldnormally have earned. from the. date of their discharges,less net earnings, during that period. Backpay. shall becomputed according to F.W. Woolworth,:Co.,90 NLRB=289 (1950), with interest computed; in the manner prescribed in.Florida Steel Corp.,231 -. NLRB . 651 (.1977)(See generallyIsis Plumbing Co ,138 NLRB-716 (1962).)I further recommend that Respondent be required torescind the work rules it unlawfully promulgated.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend--ed5ORDERThe RespondentBonanza SirloinPit,Madison,WestVirginia, its officers, agents, successors, and assigns, shall1.Cease and desist from(a) Insultingemployees and making 'derogatory re-marks concerning employees' coworkers who are at-tempting to organizea union..(b)Threatening to close its facility or set-fire to it ifemployees continue their attempts to organize.(c)Threatening employees with discharge because oftheir -unionactivities..(d)Threatening employees that Respondent wouldreduce their wages if they selected the -Union as theircollective-bargaining representative-(e)Telling.an employee that she would receive a raise-in order to discourage her union activities.(f)Creating the impression of surveillance.(g) Threatening to reduce the employee complement ifthe employees selected the Union as their collective-bar-gaining representative.(h) Telling -employees that their support for the Unionwas, futile; because Respondent had bribed other employ-ees who were to votein an impendingBoard representa-tion election..(i)Coercivelyinterrogatingemployees concerningtheir union sympathies and the-union identities, and sym-pathies of-their coworkers.-0) Bribingemployees with monetary gifts to obtainthe employees' support pending a Board representationelection.(k) Threatening employees that it would refuse to bar-gain and force the employees to strike.(1)Attempting to' secure an employee's support in thepending Board election,by the implied offer of a job tothe employee's husband.(m) Maintaininga listof Respondent's employees whoappeared to vote in the Board-conducted representationelection.(n)Coercively interrogating an employee concerning-how the employee intended to vote in the Board elec-tion.(o)Threatening employees that Respondent wouldmove its restaurant operation to anotherlocation.(p) Interrogating an employeeconcerninga statementhe hadgiven to an agent of the Board and threatening anemployeewith discharge or reprisalfor cooperating witha,Board agent and participating in 'a NationalLabor Re-lations Board trial'-(q) Changing working conditions in 'retaliation for em-ployees' support of the Union.-(r)Changing working conditions and enforcing workrules in retaliation for union activity.: `t5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules. be adopted'by theBoard and all objections to them shall be deemed waived for all pur-poses, BONANZA SIRLOIN PIT(s)Discriminating against Scotty Burns and Deen AnnSmith because of their concerted union activity.'-(t) In any other manner interfering with,restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectute the policies of the Act.(a)Offer Scotty Burns and Deen Ann Smith immedi-ate and full reinstatement to their former positions or, ifsuch positions no longer exist, to their substantiallyequivalent positions, without prejudice to their seniorityor any other rights or privileges, previously enjoyed, andmake them whole for any loss of pay they may have suf-fered by reason of the discrimination against them, withinterest, as provided in the section above entitled "TheRemedy."(b)Rescind the work rules it unlawfully promulgated(c)Remove from its files any references to the dis-charges of the employees and notify them in writing thatthis has- been done and that evidence of their unlawfuldischarges shall not be used as a basis for future person-nel actions against them.(d)Post at its facility, copies of the notice marked"Appendix."s Copies of said notice on forms providedby the Regional Director for Region 9, shall, after beingsigned by Respondent's authorized representative, beposted immediately upon receipt and maintained for 60consecutive days in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Respondent shall take reasonable steps to ensurethat said notices are not altered, defaced, or covered byany othermaterial.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports,.and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(f)Notify the Regional Director in writing within 20days from the date of this Order what steps `the Re-spondent has taken to comply.6 If this Order is'enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "APPENDIX , ,NOTICE TO EMPLOYEESPOSTED BY ORDER OF THE ,NATIONAL LABOR; RELATIONS BOARD.An Agency of the United States GovernmentWE WILL NOT insult'employees and make derogatoryremarks to an employee concerning that employee's co-workers who are attempting to organizea union.317WE WILL NOT threaten to close our facility or set fireto it if employees continue- their attempts to organize, - 'WE WILL-NOT threaten employees with discharge be-cause of their union activities..WE WILL NOT threaten, employees--that we,-wouldreduce their wages if they selected the Union as theircollective-bargaining representativeWE WILL NOT tell employees that they will receive araise in order to discourage their union activities-WE WILL NOT create the impression of surveillance.WE WILL NOT reduce the employee complement if theemployees select the Union as their collective-bargainingrepresentative.WE WILL NOT tell employees that their support for theUnion was futile because we had bribed other employeeswho were to vote in an impending Board representationelection.WE WILL NOT coercively interrogate employees con-cerning their union sympathies and the Union identitiesand sympathies of their coworkersWE WILL NOT bribe employees with monetary gifts toobtain employees' support pending the Board's represen-tation election.WE WILL NOT threaten employees that we will refuseto bargain and force the employees to strike.WE WILL NOT attempt to secure an employee's sup-port ,in any pending election by offering a job to the em-ployee's husband.WE WILL NOTmaintiana list of our employees whoappeared to vote in the'Board-conducted representationelection.WE WILL NOT coercively interrogate an employeeconcerning how the employee intended to vote in theBoardelection.WE WILL NOT threaten employees that we wouldmoveour restaurantoperation to another location.WE WILL NOT interrogate employees concerning state-mentsgiven to an agent of the National Labor Relationsfor cooperating, with a Boardagentor participating in atrial held by the National Labor Relations BoardWE WILL NOT change- working conditions in retalia-tion for employees' support of the Union. ,WE,WILL NOT change working'conditions and enforcework rulesin retaliationfor union activity..WE WILL NOT,discriminatein regard to the tenure ofemployment of Scotty Burns and Deen Ann Smith be-cau a of their concerted or union activity.WE WILL NOT in any other manner interfere with, re-strain;or coerce you in the exercise of the rights guaran-teed you by Section 7 of the Act''All 'of our employees are free to become, remain, orrefrain -from becoming members of any union.WE WILL offer ScottyBurns andDeen Ann Smith im-mediate and full reinstatement to their former positionsor to substantially equivalent positions without prejudiceto their- seniority or 'other rights and privileges, and com-pensate them,for any loss' of pay suffered by reason oftheir layoffs or discharges, with interest. 318DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL also compensate any.employee for any mon-them in writing that this has been done and that evi-etary losses suffered by virtue of our having reduced thedence of their unlawful discharges will not be used as anumber of employees assigned to the breakfast shift.basis for future personnel actions against them.WE WILL remove from our files any references to thedischarges of the above-named empl'oyees'andnotifyBONANZA SIRLOIN PIT